Banke, Judge.
The defendant pled guilty to first degree forgery and credit card theft and was given a 3-year probated sentence as a first offender. See Code Ann. § 27-2727 et seq. (Ga. L. 1968, pp. 324, 325). Approximately five weeks later, his probation was revoked, and he was sentenced to confinement under the Youthful Offender Act. Immediately prior to the revocation hearing, he attempted unsuccessfully to withdraw his guilty plea, and he now appeals the denial of this request.
The defendant relies on Code Ann. § 27-1404, which gives a criminal defendant the right to withdraw his *560guilty plea "at any time before judgment is pronounced...” and on Code § 27-2727, supra, which provides that a trial judge who elects to give a defendant first offender probation does so "without entering a judgment of guilt . . .” Held:
Submitted October 3, 1978
Decided December 1, 1978
Rehearing denied December 20, 1978
Billy L. Spruell, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, R. David Petersen, Assistant District Attorneys, for appellee.
The construction of Code Ann. § 27-2727 urged by the defendant would render the first offender statute useless as a rehabilitative tool. It has previously been rejected by this court in Davenport v. State, 136 Ga. App. 913 (222 SE2d 644) (1975). We accordingly affirm the judgment of the trial court.

Judgment affirmed.


Deen, P. J., and Smith, J., concur.